DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.  This is in response to the communications filed on 11 June 2021.
2.  Claims 1-20 are pending in the application.
3.  Claims 1-20 have been rejected.
Information Disclosure Statement
4.  The examiner has considered the information disclosure statement (IDS) filed on 09 April 2021.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.  Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,979,428 B2 (hereinafter the ‘428 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the earlier filed claims of the ‘428 patent in that the claims of the ‘428 patent contain all of the limitations of the instant application.  Claims 1-20 of the instant application therefore are not patentably distinct from the earlier filed claims of the ‘428 patent, and as such, is unpatentable for obvious-type double patenting.
The ‘428 patent teaches:
setting up, according to a Media Access Control Security (MACsec) protocol, a MACsec channel between the first network device and a second network device in the SON [column 33, lines 57-59]; and 
sending, to the second network device using the MACsec channel, a MACsec frame comprising an autonomic control plane (ACP) packet [column 33, lines 60-63].  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.  Claim(s) 1, 2, 8, 9, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akyol US 2008/0123652 A1 in view of Bjarnason et al US 2014/0201516 A1 (hereinafter Bjarnason).
As to claim 1, Akyol discloses a method implemented by a first network device in a self-organizing network (SON), the method comprising: 
setting up, according to a Media Access Control Security (MACsec) protocol, a MACsec channel between the first network device and a second network device in the SON (i.e. MACsec channel) [0035]; and 
sending, to the second network device using the MACsec channel, a MACsec frame comprising a packet (i.e. generating a message and transmitting it into the network in the form of one or more MACsec packets) [0044].  
Akyol does not teach that the packet is an autonomic control plane (ACP) packet.
Bjarnason teaches an autonomic control plane network with packets transmitted within it [0049, 0074].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Akyol so that the sent packet would have been an autonomic control plan (ACP) packet.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Akyol by the teaching of Bjarnason because it helps reduce the complexity of configuration of a network and devices [0003].
As to claim 2, Akyol teaches the method of claim 1, wherein the MACsec frame comprises a frame header, and wherein the frame header comprises identification information identifying the ACP packet (i.e. such as address information) [0052].  
As to claim 8, Akyol discloses a first network device in a self-organizing network (SON) and comprising: 
a memory configured to store instructions [0047]; and 
one or more processors coupled to the memory and configured to execute the instructions to [0047-0048]: 
set up, according to a Media Access Control Security (MACsec) protocol, a MACsec channel between the first network device and a second network device in the SON (i.e. MACsec channel) [0035]; and 
send, to the second network device using the MACsec channel, a MACsec frame comprising a packet (i.e. generating a message and transmitting it into the network in the form of one or more MACsec packets) [0044].  
Akyol does not teach that the packet is an autonomic control plane (ACP) packet.
Bjarnason teaches an autonomic control plane network with packets transmitted within it [0049, 0074].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Akyol so that the sent packet would have been an autonomic control plan (ACP) packet.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Akyol by the teaching of Bjarnason because it helps reduce the complexity of configuration of a network and devices [0003].
As to claim 9, Akyol teaches the first network device of claim 8, wherein the MACsec frame comprises a frame header, and wherein the frame header comprises identification information identifying the ACP packet (i.e. such as address information) [0052].  
As to claim 15, Akyol discloses a second network device in a self-organizing network (SON) and comprising: 
a memory configured to store instructions [0047]; and 
one or more processors coupled to the memory and configured to execute the instructions to [0047-0048]: 
set up, according to a Media Access Control Security (MACsec) protocol, a MACsec channel between the second network device and a first network device in the SON (i.e. MACsec channel) [0035]; and 
receive, from the first network device and using the MACsec channel, a MACsec frame comprising a packet (i.e. generating a message and transmitting it into the network in the form of one or more MACsec packets) [0044].  
Akyol does not teach that the packet is an autonomic control plane (ACP) packet.
Bjarnason teaches an autonomic control plane network with packets transmitted within it [0049, 0074].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Akyol so that the sent packet would have been an autonomic control plan (ACP) packet.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Akyol by the teaching of Bjarnason because it helps reduce the complexity of configuration of a network and devices [0003].
As to claim 16, Akyol teaches the second network device of claim 15, wherein the MACsec frame comprises a frame header, and wherein the frame header comprises identification information identifying the ACP packet (i.e. such as address information) [0052].  
7.  Claim(s) 3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akyol US 2008/0123652 A1 and Bjarnason et al US 2014/0201516 A1 (hereinafter Bjarnason) as applied to claims 2 and 9 above, and further in view of Chauhan et al US 2013/0339516 A1 (hereinafter Chauhan).
As to claim 3, the Akyol-Bjarnason combination does not teach the method of claim 2, wherein the frame header comprises an Ethernet type field, and wherein the Ethernet type field comprises the identification information.  
Chauhan teaches that the frame header comprises an Ethernet type field (i.e. Ethernet header of packet) [abstract], and wherein the Ethernet type field comprises the identification information (i.e. predetermined identifier may be inserted into MAC ID field of an Ethernet header) [abstract].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Akyol-Bjarnason combination so that the frame header would have comprised an Ethernet type field.  The Ethernet type field would have comprised the identification information.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Akyol-Bjarnason combination by the teaching of Chauhan because it helps transmit packets to internal nodes without requiring additional overhead processing and decreasing efficiency [0002].
As to claim 10, the Akyol-Bjarnason combination does not teach the first network device of claim 9, wherein the frame header comprises an Ethernet type field, and wherein the Ethernet type field comprises the identification information.  
Chauhan teaches that the frame header comprises an Ethernet type field (i.e. Ethernet header of packet) [abstract], and wherein the Ethernet type field comprises the identification information (i.e. predetermined identifier may be inserted into MAC ID field of an Ethernet header) [abstract].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Akyol-Bjarnason combination so that the frame header would have comprised an Ethernet type field.  The Ethernet type field would have comprised the identification information.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Akyol-Bjarnason combination by the teaching of Chauhan because it helps transmit packets to internal nodes without requiring additional overhead processing and decreasing efficiency [0002].
8.  Claim(s) 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akyol US 2008/0123652 A1, Bjarnason et al US 2014/0201516 A1 (hereinafter Bjarnason) and Chauhan et al US 2013/0339516 A1 (hereinafter Chauhan) as applied to claims 3 and 10 above, and further in view of Ruffini et al US 2017/0324497 A1 (hereinafter Ruffini).
As to claim 4, the Akyol-Bjarnason-Chauhan combination does not teach the method of claim 3, wherein the Ethernet type field indicates that the MACsec frame comprises the ACP packet.  
Ruffini teaches that the Ethernet type field indicates that the MACsec frame comprises the ACP packet (i.e. the PTP Type filed indicates the type of PTP packet carried in the TLV) [0061].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Akyol-Bjarnason-Chauhan combination so that the Ethernet type field would have indicated that the MACsec frame comprised the ACP packet.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Akyol-Bjarnason-Chauhan combination by the teaching of Ruffini because it helps achieve synchronization throughout a network [0002].
As to claim 11, the Akyol-Bjarnason-Chauhan combination does not teach the first network device of claim 10, wherein the Ethernet type field indicates that the MACsec frame comprises the ACP packet.
Ruffini teaches that the Ethernet type field indicates that the MACsec frame comprises the ACP packet (i.e. the PTP Type filed indicates the type of PTP packet carried in the TLV) [0061].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Akyol-Bjarnason-Chauhan combination so that the Ethernet type field would have indicated that the MACsec frame comprised the ACP packet.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Akyol-Bjarnason-Chauhan combination by the teaching of Ruffini because it helps achieve synchronization throughout a network [0002].
9.  Claim(s) 5, 6, 12, 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akyol US 2008/0123652 A1 and Bjarnason et al US 2014/0201516 A1 (hereinafter Bjarnason) as applied to claims 2, 9 and 16 above, and further in view of Hirano et al US 2009/0190564 A1 (hereinafter Hirano).
As to claim 5, the Akyol-Bjarnason combination does not teach the method of claim 2, wherein the frame header comprises a flag bit field, and wherein the flag bit field comprises the identification information.  
Hirano teaches that the frame header comprises a flag bit field (i.e. flag field) [0082], and wherein the flag bit field comprises the identification information (i.e. indicate various types of addresses) [0082].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Akyol-Bjarnason combination so that the frame header would have comprised a flag bit field.  The flag bit field would have comprised the identification information.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Akyol-Bjarnason combination by the teaching of Hirano because it provides a mechanism such that a node in a mobile network can be located and connected to any segment in the Internet and can be reached by primary global address [0005].
As to claim 6, Hirano teaches the method of claim 5, wherein the flag bit field is a field or a version field (i.e. flag field) [0082].  
As to claim 12, the Akyol-Bjarnason combination does not teach the first network device of claim 9, wherein the frame header comprises a flag bit field, and wherein the flag bit field comprises the identification information.
Hirano teaches that the frame header comprises a flag bit field (i.e. flag field) [0082], and wherein the flag bit field comprises the identification information (i.e. indicate various types of addresses) [0082].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Akyol-Bjarnason combination so that the frame header would have comprised a flag bit field.  The flag bit field would have comprised the identification information.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Akyol-Bjarnason combination by the teaching of Hirano because it provides a mechanism such that a node in a mobile network can be located and connected to any segment in the Internet and can be reached by primary global address [0005].
As to claim 13, Hirano teaches the first network device of claim 12, wherein the flag bit field is a field or a version field (i.e. flag field) [0082].  
As to claim 19, the Akyol-Bjarnason combination does not teach the second network device of claim 16, wherein the frame header comprises a flag bit field, wherein the flag bit field comprises the identification information, and wherein the flag bit field is a field or a version field.  
Hirano teaches that the frame header comprises a flag bit field (i.e. flag field) [0082], wherein the flag bit field comprises the identification information (i.e. flag field indicates the various types of addresses) [0082], and wherein the flag bit field is a field or a version field (i.e. flag field) [0082].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Akyol-Bjarnason combination so that the frame header would have comprised a flag bit field.  The flag bit field would have comprised the identification information.  The flag bit field would have been a field or a version field.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Akyol-Bjarnason combination by the teaching of Hirano because it provides a mechanism such that a node in a mobile network can be located and connected to any segment in the Internet and can be reached by primary global address [0005].
10.  Claim(s) 7, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akyol US 2008/0123652 A1 and Bjarnason et al US 2014/0201516 A1 (hereinafter Bjarnason) as applied to claims 2, 9 and 16 above, and further in view of Marvin et al US 2016/0344614 A1 (hereinafter Marvin).
As to claim 7, the Akyol-Bjarnason combination does not teach the method according to claim 2, wherein the frame header comprises a medium access control (MAC) address field, and wherein the MAC address field comprises the identification information.  
Marvin teaches that the frame header comprises a medium access control (MAC) address field, and wherein the MAC address field comprises the identification information (i.e. packets includes a source MAC address field which includes the MAC address of the device that originated the packet) [0052].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Akyol-Bjarnason combination so that the frame header would have comprised a medium access control (MAC) address field.  The MAC address field would have comprised the identification information.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Akyol-Bjarnason combination by the teaching of Marvin because it helps manage data networks with various combinations of equipment [0003].
As to claim 14, the Akyol-Bjarnason combination does not teach the first network device of claim 9, wherein the frame header comprises a medium access control (MAC) address field, and wherein the MAC address field comprises the identification information.  
Marvin teaches that the frame header comprises a medium access control (MAC) address field, and wherein the MAC address field comprises the identification information (i.e. packets includes a source MAC address field which includes the MAC address of the device that originated the packet) [0052].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Akyol-Bjarnason combination so that the frame header would have comprised a medium access control (MAC) address field.  The MAC address field would have comprised the identification information.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Akyol-Bjarnason combination by the teaching of Marvin because it helps manage data networks with various combinations of equipment [0003].
As to claim 20, the Akyol-Bjarnason combination does not teach the second network device of claim 16, wherein the frame header comprises a medium access control (MAC) address field, and wherein the MAC address field comprises the identification information.
Marvin teaches that the frame header comprises a medium access control (MAC) address field, and wherein the MAC address field comprises the identification information (i.e. packets includes a source MAC address field which includes the MAC address of the device that originated the packet) [0052].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Akyol-Bjarnason combination so that the frame header would have comprised a medium access control (MAC) address field.  The MAC address field would have comprised the identification information.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Akyol-Bjarnason combination by the teaching of Marvin because it helps manage data networks with various combinations of equipment [0003].
11.  Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akyol US 2008/0123652 A1, Bjarnason et al US 2014/0201516 A1 (hereinafter Bjarnason) and  as applied to claim 16 above, and further in view of Park et al US 2009/0207908 A1 (hereinafter Park).
As to claim 17, the Akyol-Bjarnason combination does not teach the second network device of claim 16, wherein the one or more processors are further configured to execute the instructions to determine the ACP packet according to the identification information.  
Park teaches that the one or more processors are further configured to execute the instructions to determine the ACP packet according to the identification information (i.e. packets are determined according to packet identifiers) [0033].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Akyol-Bjarnason combination so that the one or more processors would have been further configured to execute the instructions to determine the ACP packet according to the identification information.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Akyol-Bjarnason combination by the teaching of Park because it does not generate an overflow or underflow problem even when both broadcasting signals for a fixed digital broadcast receiving system and broadcasting signals for a mobile digital broadcast receiving system are processed [0009].
12.  Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akyol US 2008/0123652 A1 and Bjarnason et al US 2014/0201516 A1 (hereinafter Bjarnason) as applied to claim 16 above, and further in view of Ould-Brahim US 2007/0286204 A1.
As to claim 18, the Akyol-Bjarnason combination does not teach the second network device of claim 16, wherein the frame header comprises an Ethernet type field, wherein the Ethernet type field comprises the identification information, and wherein the Ethernet type field indicates that the MACsec frame comprises the ACP packet.  
Ould-Brahim teaches that the frame header comprises an Ethernet type field (i.e. the Ethernet frame includes an Ethertype field) [abstract], wherein the Ethernet type field comprises the identification information (i.e. Ethertype value) [abstract], and wherein the Ethernet type field indicates that the MACsec frame comprises the ACP packet (i.e. value signifying that the Ethernet frame is carrying an MPLS packet) [abstract].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Akyol-Bjarnason combination so that the frame header would have comprised an Ethernet type field.  The Ethernet type field would have comprised the identification information.  The Ethernet type field would have indicated that the MACsec frame comprised the ACP packet.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Akyol-Bjarnason combination by the teaching of Ould-Brahim because it provides a mechanism that enables a non-MPLS-enabled Ethernet PSN to transport packet traffic associated with MPLS applications [0005].
Relevant Prior Art
13.  The following references have been considered relevant by the examiner:
A.  Zhou US 2014/0173104 A1 directed to spreading a deep packet inspection result [abstract].
B.  Fung US 2014/0307553 A1 directed to using commodity switches and commodity servers to produce a load-balanced, highly-available network for a computing cloud [abstract].
C.  Lee et al US 2010/0251364 A1 directed to classifying received packets based on a predetermined standard [abstract].
Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARAVIND K MOORTHY whose telephone number is (571)272-3793. The examiner can normally be reached M-F 5:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARAVIND K MOORTHY/            Primary Examiner, Art Unit 2492